Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 9-18 directed to device non-elected without traverse.  Accordingly, claims 9-18 have been cancelled.

Allowable Subject Matter
Claims 1-5, 8 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1-5, 8 and 19 are allowed because the closest prior art known and all prior arts on record either singularly or in combination fail to anticipate or render obvious a display module, comprising:
a molding part configured to cover the plurality of LED packages and the substrate: and
a black matrix disposed between each of the plurality of LED packages on the TFT layer,
wherein the molding part covers the TFT layer exposed between the plurality of LED packages, and
wherein spaces provided between each of the plurality of LED packages and the black matrix are filled with the molding part (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
4. 			Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
			Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Mon-Fri 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/ISMAIL A MUSE/                                               Primary Examiner, Art Unit 2819